USCA4 Appeal: 19-405  Doc: 8    Filed: 11/06/2019   Pg: 1 of 2
       Case 19-03060-KRH Doc 20 Filed 11/06/19 Entered 11/06/19 15:04:46      Desc Main
                                Document      Page 1 of 2

                                                               FILED: November 6, 2019

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT

                                         ___________________

                                               No. 19-405
                                            (3:08-bk-35653)
                                               (19-03060)
                                         ___________________

        In re: CIRCUIT CITY STORES, INC.; CIRCUIT CITY STORES WEST COAST,
        INC.; INTERTAN, INC.; VENTOUX INTERNATIONAL, INC.; CIRCUIT
        CITY PURCHASING COMPANY, LLC; CC AVIATION, LLC; CC
        DISTRIBUTION COMPANY OF VIRGINIA, INC.; CIRCUIT CITY
        PROPERTIES, LLC; KINZER TECHNOLOGY, LLC; ABBOTT
        ADVERTISING AGENCY, INC.; PATAPSCO DESIGNS, INC.; SKY
        VENTURE CORP.; PRAHS, INC.(N/A); XSSTUFF, LLC; MAYLAND MN,
        LLC; COURCHEVEL, LLC (N/A); ORBYX ELECTRONICS, LLC; CIRCUIT
        CITY STORES PR, LLC

                       Debtors

        ------------------------------

        JOHN P. FITZGERALD, III, Acting United States Trustee for Region 4

                       Petitioner

        v.

        ALFRED H. SIEGEL, Trustee of the Circuit City Stores, Inc. Liquidating Trust

                       Respondent
USCA4 Appeal: 19-405  Doc: 8    Filed: 11/06/2019   Pg: 2 of 2
       Case 19-03060-KRH Doc 20 Filed 11/06/19 Entered 11/06/19 15:04:46               Desc Main
                                Document      Page 2 of 2

                                       ___________________

                                            ORDER
                                       ___________________

              Upon consideration of submissions relative to the petition for permission to

        appeal, the court grants the petition. This case is transferred to the regular docket

        and assigned docket number 19-2240. The record shall be retained in the court

        below unless requested by this court.

              A copy of this order shall be sent to the clerk of the bankruptcy court.

                                                       For the Court

                                                       /s/ Patricia S. Connor, Clerk
